DARGAN, J.
The testimony conduced to show, that Major, one of the slaves warranted to be sound, about two months after the sale, received a gun-shot wound in his arm, between the elbow and his shoulder, which tore away the flesh, and shattered the bone. Physicians were called in, and the wound dressed, which was not considered dangerous: it however did not heal, and mortification ensuing, the arm was amputated. The slave died in a few days afterwards. The physicians testified, that they believed the slave labored under a chronic affection of the lungs, at the time of the wound, which had existed for some time before the injury was received, and for more than two months previous; and but for this disease, the, wound would not have proved mortal, nor did they think it would have been necessary to amputate the arm. The slave, however, had been able to attend to ordinary business, previous to the wound, and it does not appear that his disease had attracted attention before that time. The court charged the jury, that if they believed, from the evidence, the slave was diseased at the time of the sale, and that the disease continued until the wound was received, which of itself was not mortal, but that the slave would have reco*686vered from the wound, but for the disease; and if they believed the real cause of his death, was the disease, although his death was accelerated by the wound, then they should find for the plaintiff, the value of the slave at the time of the sale, deducting therefrom the value of his services, from the lime of the sale until his death.
In an action for the false warranty of a slave, the plaintiff is entitled to recover, to the extent the slave is impaired in value, by the disease existing at the time of the purchase. Hagan v. Thorington, 8 Porter, 428; Kornegay v. White, 10 Ala. 255. But the warranty cannot extend to diseases contracted after the sale, nor to wounds, or injuries casually received. The charge of the court, however, subjects the defendant to responsibility for the results of the wound, as well as the disease, and holds him equally liable, although the death of the slave was accelerated by the wound. In this the court erred. The defendant is liable, if the slave was diseased at the time of the sale, and warranty, to the extent only, ■ that this disease lessened his value, and the court should have left it to the jury, under all the proof, to ascertain, first, whether the slave was diseased at the time of the sale, and if they found that he was, then to ascertain to what extent this disease depreciated the value of the slave, had he never received the wound. This is the extent of the defendant’s liability, because his warranty extends no further. He does not undertake to be responsible, if his death is accelerated by wounds, or other diseases, contracted after the sale ; but it is limited to the diseases existing at the time of the sale, and the measure of this liability, is, to the extent that the slave was deteriorated in value by the disease. He cannot be held - liable, for injuries received afterwards, which, acting on the system, conjointly with the disease, hastens his death.
This is the only error we can discover, in the record. The ruling of the court, in reference to the other slaves, alleged to be unsound, was correct; nor can we say, there was any error in regard to the testimony. We will however remark, that the practice of producing the slave before the jury, should not be encouraged. A jury, who are not supposed to be medical men, nor acquainted with the nature, and charac*687ter of disease, may often be misled, by the appearance of the slave. The impropriety of it is still more apparent, by reflecting, that the defendant has not the power to compel the plaintiff to bring the slave before the jury. If his appearance would make in favor of the defendant, the plaintiff may not let him appear before them. If, however, the plaintiff should think the presence of the slave would be favorable to him, he can bring him into court for this purpose. We think it the safer practice, not to permit the slave to appear in court, and be exhibited to the jury, unless both parties assent to it, and then, even, the court may refuse to permit it to be done. This is the first time the question has ever been raised in this court, or in any other, that I can discover. We do not see that the defendant was injured by it, in this particular case. But the practice may lead to injurious results, to the rights of defendants, and it should not be allowed to spring up. For the error we have noticed, the judgment must be reversed, and the cause remanded.